Name: 84/142/EEC: Council Decision of 5 March 1984 amending Decision 81/598/EEC on the level of the interest rate subsidy provided for by Directive 72/159/EEC on the modernization of farms, to be applied in Ireland
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural structures and production;  financial institutions and credit;  Europe
 Date Published: 1984-03-15

 Avis juridique important|31984D014284/142/EEC: Council Decision of 5 March 1984 amending Decision 81/598/EEC on the level of the interest rate subsidy provided for by Directive 72/159/EEC on the modernization of farms, to be applied in Ireland Official Journal L 072 , 15/03/1984 P. 0027 - 0027*****COUNCIL DECISION of 5 March 1984 amending Decision 81/598/EEC on the level of the interest rate subsidy provided for by Directive 72/159/EEC on the modernization of farms, to be applied in Ireland (84/142/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 72/159/EEC of 17 April 1972 on the modernization of farms (1), as last amended by Directive 82/436/EEC (2), and in particular the second subparagraph of Article 8 (2) thereof, Having regard to the proposal from the Commission, Whereas the Irish Government has requested an extension of the validity of Decision 81/598/EEC (3); Whereas the rate of interest currently applicable in Ireland has not dropped in relation to the situation in July 1981 and the rate remaining to be paid by the beneficiary consequently exceeds the minimum laid down by Directive 72/159/EEC, HAS ADOPTED THIS DECISION: Article 1 With effect from 1 January 1984, Article 5 of Decision 81/598/EEC is hereby replaced by the following: 'Article 5 This Decision shall apply until 30 June 1984.' Article 2 This Decision is addressed to Ireland. Done at Brussels, 5 March 1984. For the Council The President M. ROCARD (1) OJ No L 96, 23. 4. 1972, p. 1. (2) OJ No L 193, 3. 7. 1982, p. 37. (3) OJ No L 220, 6. 8. 1981, p. 27.